Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 07/12/2022 has been fully considered.  Claims 1-4 are amended, claims 6-8 are added, and claims 1-8 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2011/0300316 A1).
Claims 1, 3, 4 and 6:  Tanaka ‘316 teaches a recording medium comprising a substrate and an ink receiving layer on the substrate (abstract), wherein the ink receiving layer comprises and inorganic pigment such as amorphous silica [0028] and a binder [0027]; and the substrate can be paper [0025].  Tanaka ‘316 teaches the arithmetic average roughness Ra of outermost surface of the recording medium is 1.1- 2.5 µm [0016].  Tanaka ‘316 teaches the arithmetic average roughness Ra of the surface of the substrate is favorably made greater than the surface roughness of the surface of the ink receiving layer {instant claim 6} [0020], which is greater than 2.5 µm (see [0016]).  The teachings in [0016] and [0020] of Tanaka ‘316 meet the claimed Ra1 and Ra2 and overlap with the claimed Expressions (1), (2) and (1’).
A calculated ratio of the arithmetic average roughness Ra of outermost surface of the recording medium to the arithmetic average roughness Ra of the surface of the substrate is less than 1, and this value overlaps with the claimed Expression (2) and {instant claim 3} Expression (6).  Tanaka ‘316 teaches the average length RSm of a roughness curve element of the outermost surface of the recording medium is 0.65 mm or less [0018], which meets the claimed RSm2.  Tanaka ‘316 also teaches the average length RSm of a roughness curve element of the substrate ranges from 0.5 mm to 0.7 mm (Table 1), which meets the claimed RSm1.  A calculated ratio of the average length RSm of roughness curve element of the outermost surface to the average length RSm of roughness curve element of the substrate is less than 1.3, and this value overlaps with the claimed Expression (3) and {instant claim 4} Expression (7).
With respect to the coating amount of the ink receiving layer, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the coating amount of the ink receiving layer, and the motivation would be to control the ink absorbing property of the layer, and the adhesion property between the ink receiving layer and the substrate.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 5:  Tanaka ‘316 teaches the recording medium is used for ink jet [0069].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2011/0300316 A1) as applied to claim 1 above, and further in view of Tanaka et al. (US 2017/0197450 A1).
Tanaka ‘316 teaches the claimed invention as set forth above.
Claim 2:  Tanaka ‘316 teaches the inorganic pigment in the ink receiving layer can be amorphous silica [0028], but does not teach a mixture of two types of amorphous silica.  However, Tanaka ‘450 teaches an ink jet recording medium comprising an ink receiving layer (abstract) containing a mixture of two or more amorphous silica [0039], wherein suitable examples of the amorphous silica include Nipgel AY-603 [0063] and Gasil 23F [0064].  Tanaka ‘450 teaches the Nipgel AY-603 has a secondary particle size of 10 µm [0063], which overlaps with the claimed Expression (5).  Tanaka ‘450 teaches the Gasil 23F has a secondary particle size of 6 µm [0064], which overlaps with the claimed Expression (4).
Tanaka ‘316 and Tanaka ‘450 are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to combine the amorphous silica of Tanaka ‘450 with the invention of Tanaka ‘316, and the motivation would be, as Tanaka ‘450 suggested, to control ink absorption property [0036] and to provide a matted surface quality [0039].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2011/0300316 A1) as applied to claim 1 above, and further in view of Nito et al. (US 2018/0074434 A1).
Tanaka ‘316 teaches the claimed invention as set forth above.
Claim 7 and 8:  Tanaka ‘316 does not teach the substrate as recited in claims 7 and 8.  However, Nito teaches an ink jet recording medium comprising a substrate made of cotton {instant claim 8} ([0010 and [0015]), and has a permeability of 5-30 g/m2 by the Cobb method {instant claim 7} [0022].  Tanaka ‘316 and Nito are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art to combine the substrate of Nito with the invention of Tanaka ‘316, and the motivation for combining would be, as Nito suggested, to provide or express natural texture or unevenness [0017].

Response to Arguments
Applicant’s argument is based on that the resin-coated paper used in the Example of Tanaka ‘316 has difficulty to absorb water and has a Cobb water absorption degree of less than 5.0 g/m2, which does not equate to Applicant’s recited absorbent substrate that has a Cobb water absorption degree of 5.0 g/m2 or more.  Applicant further argued that Tanaka ‘316 is silent with respect to selecting a substrate having a certain Cobb water absorption degree.  This argument is not persuasive for the following reason.  Substrate of Tanaka ‘316 is not limited a resin coated paper only.  Tanaka ‘316 also teaches the substrate can be different types of paper including baryta paper, waterleaf paper [0025]; and it is well established that baryta paper and waterleaf paper are not resin coated paper.
Tanaka ‘450 was introduced to teach the claimed inorganic particles in the ink receiving layer not the claimed substrate.  The claimed substrate is taught by Tanaka ‘316 [0025].
Reference of Nito teaches the claimed cotton paper and the claimed Cobb water absorption.
For the above reasons claims 1-5 stand rejected, and claims 6-8 are included in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
August 24, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785